(Slip Opinion)              OCTOBER TERM, 2010                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

   SKINNER v. SWITZER, DISTRICT ATTORNEY FOR
        31ST JUDICIAL DISTRICT OF TEXAS

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE FIFTH CIRCUIT

    No. 09–9000. Argued October 13, 2010—Decided March 7, 2011
District Attorney’s Office for Third Judicial Dist. v. Osborne, 557 U. S.
  ___, ___, left unresolved the question whether a convicted state pris
  oner seeking DNA testing of crime-scene evidence may assert that
  claim in a civil rights action under 42 U. S. C. §1983 or may assert
  the claim in federal court only in a petition for a writ of habeas cor
  pus under 28 U. S. C. §2254.
     A Texas jury convicted petitioner Skinner and sentenced him to
  death for murdering his girlfriend and her sons. He claimed that a
  potent alcohol and drug mix rendered him physically unable to com
  mit the brutal murders, and he identified his girlfriend’s uncle as the
  likely perpetrator. In preparation for trial, the State tested some of
  the physical evidence, but left untested several items, including
  knives found on the premises, an axe handle, vaginal swabs, finger
  nail clippings, and certain hair samples. More than six years later,
  Texas enacted Article 64, which allows prisoners to gain postconvic
  tion DNA testing in limited circumstances. Invoking Article 64,
  Skinner twice moved in state court for DNA testing of the untested
  biological evidence. Both motions were denied. The Texas Court of
  Criminal Appeals (CCA) affirmed the first denial of relief on the
  ground that Skinner had not shown, as required by Article
  64.03(a)(2), that he “would not have been convicted if exculpatory re
  sults had been obtained through DNA testing.” The CCA affirmed
  the second denial of relief on the ground that Skinner had not shown,
  as required by Article 64.01(b)(1)(B), that the evidence was not previ
  ously tested “through no fault” on his part.
     Skinner next filed the instant federal action for injunctive relief
  under §1983, naming as defendant respondent Switzer, the District
2                        SKINNER v. SWITZER

                                 Syllabus

    Attorney who has custody of the evidence that Skinner would like to
    have tested. Skinner alleged that Texas violated his Fourteenth
    Amendment right to due process by refusing to provide for the DNA
    testing he requested. The Magistrate Judge recommended dismissal
    of the complaint for failure to state a claim, reasoning that postcon
    viction requests for DNA evidence are cognizable only in habeas cor
    pus, not under §1983. Adopting that recommendation, the District
    Court dismissed Skinner’s suit. The Fifth Circuit affirmed.
Held: There is federal-court subject-matter jurisdiction over Skinner’s
 complaint, and the claim he presses is cognizable under §1983.
 Pp. 7–15.
     (a) Federal Rule of Civil Procedure 8(a)(2) generally requires only a
 plausible “short and plain” statement of the plaintiff’s claim, not an
 exposition of his legal argument. Skinner stated his due process
 claim in a paragraph alleging that the State’s refusal “to release the
 biological evidence for testing . . . deprived [him] of his liberty inter
 ests in utilizing state procedures to obtain reversal of his conviction
 and/or to obtain a pardon or reduction of his sentence . . . .” His coun
 sel has clarified that Skinner does not challenge the prosecutor’s con
 duct or the CCA’s decisions; instead, he challenges Texas’ postconvic
 tion DNA statute “as construed” by the Texas courts. Pp. 7–8.
     (b) The Rooker-Feldman doctrine does not bar Skinner’s suit. This
 Court has applied the doctrine only in the two cases from which it
 takes its name, Rooker v. Fidelity Trust Co., 263 U. S. 413, District of
 Columbia Court of Appeals v. Feldman, 460 U. S. 462. See Exxon
 Mobil Corp. v. Saudi Basic Industries Corp., 544 U. S. 280. Given
 “the narrow ground” the doctrine occupies, id., at 284, the Court has
 confined Rooker-Feldman “to cases . . . brought by state-court losers
 . . . inviting district court review and rejection of [a state court’s]
 judgments.” Ibid. Skinner’s complaint encounters no Rooker-
 Feldman shoal. “If a federal plaintiff ‘present[s] [an] independent
 claim,’ ” it is not an impediment to the exercise of federal jurisdiction
 that the “same or a related question” was earlier aired between the
 parties in state court. Id., at 292–293. A state-court decision is not
 reviewable by lower federal courts, but a statute or rule governing
 the decision may be challenged in a federal action. See, e.g.,
 Feldman, 460 U. S., at 487. Because Skinner’s federal case—which
 challenges not the adverse state-court decisions but the Texas statute
 they authoritatively construed—falls within the latter category, there
 was no lack of subject-matter jurisdiction over his federal suit.
 Pp. 8–10.
     (c) Measured against this Court’s prior holdings, Skinner has prop
 erly invoked §1983. This Court has several times considered when a
 state prisoner, complaining of unconstitutional state action, may pur
                    Cite as: 562 U. S. ____ (2011)                      3

                               Syllabus

sue a civil rights claim under §1983, and when habeas corpus is the
prisoner’s sole remedy. The pathmarking decision, Heck v. Hum
phrey, 512 U. S. 477, concerned a state prisoner who brought a §1983
action for damages, alleging that he had been unlawfully investi
gated, arrested, tried, and convicted. This Court held that §1983 was
not an available remedy because any award in the plaintiff’s favor
would “necessarily imply” the invalidity of his conviction. See id., at
487. In contrast, in Wilkinson v. Dotson, 544 U. S. 74, the Court held
that prisoners who challenged the constitutionality of administrative
decisions denying them parole eligibility, could proceed under §1983,
for they sought no “injunction ordering . . . immediate or speedier re
lease into the community,” id., at 82, and “a favorable judgment
[would] not ‘necessarily imply’ the invalidity of [their] conviction[s] or
sentence[s],” ibid. Here, success in Skinner’s suit for DNA testing
would not “necessarily imply” the invalidity of his conviction. Test
results might prove exculpatory, but that outcome is hardly inevita
ble, for those results could also prove inconclusive or incriminating.
Switzer argues that, although Skinner’s immediate aim is DNA test
ing, his ultimate aim is to use the test results as a platform for at
tacking his conviction. But she has found no case in which the Court
has recognized habeas as the sole remedy where the relief sought
would not terminate custody, accelerate the date of release, or reduce
the custody level. Contrary to the fears of Switzer and her amici, in
the Circuits that currently allow §1983 claims for DNA testing, there
has been no flood of litigation seeking postconviction discovery of evi
dence associated with the questions of guilt or punishment. The pro
jected toll on federal courts is all the more implausible regarding
DNA testing claims, for Osborne has rejected substantive due process
as a basis for such claims. More generally, in the Prison Litigation
Reform Act of 1995, Congress has placed constraints on prisoner suits
in order to prevent sportive federal-court filings. Nor is there cause
for concern that the instant ruling will spill over to claims relying on
Brady v. Maryland, 373 U. S. 83. Brady, which announced a consti
tutional requirement addressed to the prosecution’s conduct pretrial,
proscribes withholding evidence “favorable to an accused” and “mate
rial to [his] guilt or to punishment.” Cone v. Bell, 556 U. S. ___, ___.
Unlike DNA testing, which may yield exculpatory, incriminating, or
inconclusive results, a successful Brady claim necessarily yields evi
dence undermining a conviction: Brady claims therefore rank within
the traditional core of habeas corpus and outside the province of
§1983. Pp. 10–14.
  (d) Switzer’s several arguments why Skinner’s complaint should
fail for lack of merit, unaddressed by the courts below, are ripe for
consideration on remand. P. 14.
4                      SKINNER v. SWITZER

                              Syllabus

363 Fed. Appx. 302, reversed and remanded.

   GINSBURG, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and SCALIA, BREYER, SOTOMAYOR, and KAGAN, JJ., joined. THO-
MAS, J., filed a dissenting opinion, in which KENNEDY and ALITO, JJ.,
joined.
                        Cite as: 562 U. S. ____ (2011)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash­
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 09–9000
                                   _________________


      HENRY W. SKINNER, PETITIONER v. LYNN
      SWITZER, DISTRICT ATTORNEY FOR THE
        31ST JUDICIAL DISTRICT OF TEXAS
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

            APPEALS FOR THE FIFTH CIRCUIT

                                 [March 7, 2011] 


  JUSTICE GINSBURG delivered the opinion of the Court.
  We granted review in this case to decide a question
presented, but left unresolved, in District Attorney’s Office
for Third Judicial Dist. v. Osborne, 557 U. S. ___, ___
(2009) (slip op., at 12–13): May a convicted state prisoner
seeking DNA testing of crime-scene evidence assert that
claim in a civil rights action under 42 U. S. C. §1983, or is
such a claim cognizable in federal court only when as­
serted in a petition for a writ of habeas corpus under 28
U. S. C. §2254? The Courts of Appeals have returned
diverse responses. Compare McKithen v. Brown, 481 F. 3d
89, 99 (CA2 2007) (claim seeking DNA testing is cogniza­
ble under §1983); Savory v. Lyons, 469 F. 3d 667, 669 (CA7
2006) (same); Bradley v. Pryor, 305 F. 3d 1287, 1290–1291
(CA11 2002) (same), with Harvey v. Horan, 278 F. 3d 370,
375 (CA4 2002) (claim is not cognizable under §1983) and
Kutzner v. Montgomery County, 303 F. 3d 339, 341 (CA5
2002) (per curiam) (same).
  In Wilkinson v. Dotson, 544 U. S. 74 (2005), we compre­
hensively surveyed this Court’s decisions on the respective
2                   SKINNER v. SWITZER

                     Opinion of the Court

provinces of §1983 civil rights actions and §2254 federal
habeas petitions. Habeas is the exclusive remedy, we
reaffirmed, for the prisoner who seeks “immediate or
speedier release” from confinement. Id., at 82. Where the
prisoner’s claim would not “necessarily spell speedier
release,” however, suit may be brought under §1983. Ibid.
Adhering to our opinion in Dotson, we hold that a postcon­
viction claim for DNA testing is properly pursued in a
§1983 action. Success in the suit gains for the prisoner
only access to the DNA evidence, which may prove excul­
patory, inculpatory, or inconclusive. In no event will a
judgment that simply orders DNA tests “necessarily
impl[y] the unlawfulness of the State’s custody.” Id., at
81. We note, however, that the Court’s decision in Os
borne severely limits the federal action a state prisoner
may bring for DNA testing. Osborne rejected the exten­
sion of substantive due process to this area, 557 U. S., at
___ (slip op., at 19), and left slim room for the prisoner to
show that the governing state law denies him procedural
due process, see id., at ___ (slip op., at 18).
                             I
   In 1995, a Texas jury convicted petitioner Henry Skin­
ner and sentenced him to death for murdering his live-in
girlfriend, Twila Busby, and her two sons. Busby was
bludgeoned and choked with an axe handle and her sons
were stabbed to death; the murders were committed in the
house Busby shared with Skinner.
   Skinner never denied his presence in the house when
the killings occurred. He claimed, however, that he was
incapacitated by large quantities of alcohol and codeine.
The potent alcohol and drug mix, Skinner maintained at
trial, rendered him physically unable to commit the brutal
murders charged against him. Skinner identified, as a
likely perpetrator, Busby’s uncle, Robert Donnell (now
deceased), an ex-convict with a history of physical and
                      Cite as: 562 U. S. ____ (2011)                     3

                          Opinion of the Court

sexual abuse.1 On direct appeal, the Texas Court of Crimi­
nal Appeals (CCA) affirmed Skinner’s conviction and
sentence. Skinner v. State, 956 S. W. 2d 532, 546 (1997).
The CCA’s opinion described the crime-scene evidence in
detail:
     “As they approached the house . . . , the police noticed
     a trail of blood spots on the ground running from the
     front porch to the fence line. There was a blood smear
     on the glass storm door and a knife on the front porch.
     Upon entering the residence, the police found Twila’s
     dead body on the living room floor. . . . An ax handle
     stained with blood and hair was leaning against the
     couch near her body and a black plastic trash bag con­
     taining a knife and a towel with wet brownish stains
     on it was laying between the couch and the coffee
     table.
       “[One officer] proceeded to the bedroom where
     [Busby’s two sons] usually slept in bunk beds. [The
     officer] found [one] dead body laying face down on the
     upper bunk, covered by a blood spotted blanket. . . . A
     door leading out of the bedroom and into a utility
     room yielded further evidence. [He] noticed a bloody
     handprint located about 24 inches off the floor on the
     frame of this door. He also noted a bloody handprint
     on the door knob of the door leading from the kitchen
     to the utility room and a handprint on the knob of the
     door exiting from the utility room into the backyard.
       “[When] police arrested [Skinner] . . . [t]hey found
     him standing in a closet wearing blood-stained socks
——————
  1 At trial, a defense witness testified that, on the evening of the kill­

ings, Busby had spurned Donnell’s “rude sexual advances.” Skinner v.
State, 956 S. W. 2d 532, 535 (Tex. Crim. App. 1997). A neighbor related
at a federal postconviction hearing that she observed Donnell, a day or
two after the murders, thoroughly cleaning the carpets and inside of his
pickup truck. See Skinner v. Quarterman, 528 F. 3d 336, 345 (CA5
2008).
4                      SKINNER v. SWITZER

                         Opinion of the Court

     and blood-stained blue jeans.” Id., at 536.
Investigators also retained vaginal swabs taken from
Busby.
   In preparation for trial, “the State tested the blood on
[Skinner’s] clothing, blood and hair from a blanket that
partially covered one of the victims, and hairs on one
of the victim’s back and cheeks.” Skinner v. State, 122
S. W. 3d 808, 810 (Tex. Crim. App. 2003). The State also
tested fingerprint evidence. Some of this evidence—
including bloody palm prints in the room where one victim
was killed—implicated Skinner, but “fingerprints on a bag
containing one of the knives” did not. Ibid. Items left
untested included the knives found on the premises, the
axe handle, vaginal swabs, fingernail clippings, and addi­
tional hair samples. See ibid.2
   In the decade following his conviction, Skinner unsuc­
cessfully sought state and federal postconviction relief.
See Skinner v. Quarterman, 576 F. 3d 214 (CA5 2009),
cert. denied, 559 U. S. ___ (2010). He also pursued infor­
mal efforts to gain access to untested biological evidence
the police had collected at the scene of the crime.3
   In 2001, more than six years after Skinner’s conviction,
Texas enacted Article 64, a statute allowing prisoners to
gain postconviction DNA testing in limited circumstances.
——————
  2 After Skinner’s conviction, the State performed DNA tests on cer­

tain additional materials, but Skinner took no part in the selection
of those materials or their testing. Skinner maintains that these
ex parte tests were inconclusive. See Complaint ¶19, App. 12 (this
“testing raised more questions than it answered”). But see Skinner v.
State, 122 S. W. 3d 808, 811 (Tex. Crim. App. 2003) (some findings were
“inculpatory”).
  3 Skinner’s trial counsel, although aware that biological evidence

remained untested, did not request further testing. Postconviction,
Skinner sought DNA testing of vaginal swabs and finger nail clippings
taken from Busby, blood and hairs on a jacket found next to Busby’s
body, and biological material on knives and a dish towel recovered at
the crime scene. Complaint ¶22, App. 14–15.
                     Cite as: 562 U. S. ____ (2011)                    5

                          Opinion of the Court

Tex. Code Crim. Proc. Ann., Art. 64.01(a) (Vernon Supp.
2010). To obtain DNA testing under Article 64, a prisoner
must meet one of two threshold criteria. He may show
that, at trial, testing either was “not available” or was
“available, but not technologically capable of providing
probative results.” Art. 64.01(b)(1)(A). Alternatively, he
may show that the evidence was not previously tested
“through no fault” on his part, and that “the interests of
justice” require a postconviction order for testing. Art.
64.01(b)(1)(B). To grant a motion for postconviction test­
ing, a court must make further findings, prime among
them, the movant “would not have been convicted if excul­
patory results had been obtained through DNA testing,”
and “the [Article 64] request . . . [was] not made to unrea­
sonably delay the execution of sentence or administration
of justice.” Art. 64.03(a)(2).
   Invoking Article 64, Skinner twice moved in state court,
first in 2001 and again in 2007, for DNA testing of yet
untested biological evidence. See supra, at 4, n. 3. Both
motions were denied. Affirming the denial of Skinner’s
first motion, the CCA held that he had failed to demon­
strate a “reasonable probability . . . that he would not have
been . . . convicted if the DNA test results were exculpa­
tory.” Skinner v. State, 122 S. W. 3d, at 813.
   Skinner’s second motion was bolstered by discovery he
had obtained in the interim.4 The CCA again affirmed the
denial of relief under Article 64, this time on the ground
that Skinner failed to meet the “no fault” requirement.
See Skinner v. State, 293 S. W. 3d 196, 200 (2009).5 Dur­
——————
  4 On the basis of discovery in a federal postconviction proceeding, an

expert retained by Skinner concluded that Skinner, Busby, and her two
sons could be excluded as sources of a hair collected from Busby’s right
hand after the killings. See Record 190. See also Complaint ¶27, App.
18.
  5 The District Attorney, in response to Skinner’s second motion, in­

formed the Texas district court that “[t]o the best of the State’s infor­
6                        SKINNER v. SWITZER

                          Opinion of the Court

ing postconviction proceedings, the CCA noted, trial coun­
sel testified that he had not “ask[ed] for testing because he
was afraid the DNA would turn out to be [Skinner’s].” Id.,
at 202. That decision, the CCA concluded, constituted “a
reasonable trial strategy” that the court had no cause to
second-guess. Id., at 209.
   Skinner next filed the instant federal action for injunc­
tive relief under §1983, naming as defendant respondent
Lynn Switzer, the District Attorney whose office prose­
cuted Skinner and has custody of the evidence Skinner
would like to have DNA tested. Skinner’s federal-court
complaint alleged that Texas violated his Fourteenth
Amendment right to due process by refusing to provide for
the DNA testing he requested. Complaint ¶33, App. 20–
21. The Magistrate Judge recommended dismissal of the
complaint for failure to state a claim upon which relief can
be granted. App. 24–41. Under the governing Circuit
precedent, Kutzner v. Montgomery County, 303 F. 3d 339,
the Magistrate Judge observed, postconviction requests for
DNA evidence are cognizable only in habeas corpus, not
under §1983. App. 39. Adopting the Magistrate Judge’s
recommendation, the District Court dismissed Skinner’s
suit. Id., at 44–45.
   On appeal, the United States Court of Appeals for the
Fifth Circuit affirmed, 363 Fed. Appx. 302 (2010) (per
curiam), reiterating that “an action by a prisoner for post­
conviction DNA testing is not cognizable under §1983 and
must instead be brought as a petition for writ of habeas
corpus,” id., at 303. On Skinner’s petition,6 we granted
——————
mation, knowledge, and belief, the items sought to be tested are still
available for testing, the chain of custody is intact, and the items are in
a condition to be tested although the State has not sought expert
opinion in that regard.” Record 202. See also Complaint ¶29, App. 19.
  6 The State of Texas scheduled Skinner’s execution for March 24,

2010. We granted Skinner’s application to stay his execution until
further action of this Court. 559 U. S. ___ (2010).
                     Cite as: 562 U. S. ____ (2011)                    7

                         Opinion of the Court

certiorari, 560 U. S. ___ (2010), and now reverse the Fifth
Circuit’s judgment.
                               II 

                               A

  Because this case was resolved on a motion to dismiss
for failure to state a claim, the question below was “not
whether [Skinner] will ultimately prevail” on his proce­
dural due process claim, see Scheuer v. Rhodes, 416 U. S.
232, 236 (1974), but whether his complaint was sufficient
to cross the federal court’s threshold, see Swierkiewicz v.
Sorema N. A., 534 U. S. 506, 514 (2002). Skinner’s com­
plaint is not a model of the careful drafter’s art, but under
the Federal Rules of Civil Procedure, a complaint need not
pin plaintiff’s claim for relief to a precise legal theory.
Rule 8(a)(2) of the Federal Rules of Civil Procedure gener­
ally requires only a plausible “short and plain” statement
of the plaintiff’s claim, not an exposition of his legal argu­
ment. See 5 C. Wright & A. Miller, Federal Practice &
Procedure §1219, pp. 277–278 (3d ed. 2004 and Supp.
2010).
  Skinner stated his due process claim in a paragraph
alleging that the State’s refusal “to release the biological
evidence for testing . . . has deprived [him] of his liberty
interests in utilizing state procedures to obtain reversal of
his conviction and/or to obtain a pardon or reduction of his
sentence . . . .” Complaint ¶33, App. 20–21. As earlier
recounted, see supra, at 5–6, Skinner had twice requested
and failed to obtain DNA testing under the only state-law
procedure then available to him. See Complaint ¶¶22–31,
App. 14–20.7 At oral argument in this Court, Skinner’s
counsel clarified the gist of Skinner’s due process claim:
He does not challenge the prosecutor’s conduct or the

——————
  7 He also persistently sought the State’s voluntary testing of the ma­

terials he identified. See Complaint ¶31, App. 20.
8                         SKINNER v. SWITZER

                           Opinion of the Court

decisions reached by the CCA in applying Article 64 to his
motions; instead, he challenges, as denying him proce­
dural due process, Texas’ postconviction DNA statute “as
construed” by the Texas courts. Tr. of Oral Arg. 56. See
also id., at 52 (Texas courts, Skinner’s counsel argued,
have “construed the statute to completely foreclose any
prisoner who could have sought DNA testing prior to
trial[,] but did not[,] from seeking testing” postconviction).8
   The merits of Skinner’s federal-court complaint assail­
ing the Texas statute as authoritatively construed, and
particularly the vitality of his claim in light of Osborne,
see supra, at 2—unaddressed by the District Court or the
Fifth Circuit—are not ripe for review. We take up here
only the questions whether there is federal-court subject­
matter jurisdiction over Skinner’s complaint, and whether
the claim he presses is cognizable under §1983.
                               B
   Respondent Switzer asserts that Skinner’s challenge is
“[j]urisdictionally [b]arred” by what has come to be known
as the Rooker-Feldman doctrine. Brief for Respondent 48–
49 (boldface deleted). In line with the courts below, we
conclude that Rooker-Feldman does not bar Skinner’s suit.
   As we explained in Exxon Mobil Corp. v. Saudi Basic
Industries Corp., 544 U. S. 280 (2005), the Rooker-
Feldman doctrine has been applied by this Court only
twice, i.e., only in the two cases from which the doctrine
takes its name: first, Rooker v. Fidelity Trust Co., 263
U. S. 413 (1923), then 60 years later, District of Columbia

——————
  8 Unlike the petitioner in District Attorney’s Office for Third Judicial

Dist. v. Osborne, 557 U. S. ___ (2009), who “attempt[ed] to sidestep
state process through . . . a federal lawsuit,” id., at ___ (slip op., at 17),
Skinner first resorted to state court, see supra, at 5–6. In this respect,
Skinner is better positioned to urge in federal court “the inadequacy of
the state-law procedures available to him in state postconviction relief.”
Osborne, 557 U. S., at ___ (slip op., at 18).
                   Cite as: 562 U. S. ____ (2011)                 9

                        Opinion of the Court

Court of Appeals v. Feldman, 460 U. S. 462 (1983). Both
cases fit this pattern: The losing party in state court9 filed
suit in a U. S. District Court after the state proceedings
ended, complaining of an injury caused by the state-court
judgment and seeking federal-court review and rejection of
that judgment. Alleging federal-question jurisdiction, the
plaintiffs in Rooker and Feldman asked the District Court
to overturn the injurious state-court judgment. We held,
in both cases, that the District Courts lacked subject­
matter jurisdiction over such claims, for 28 U. S. C. §1257
“vests authority to review a state court’s judgment solely
in this Court.” See Exxon, 544 U. S., at 292.
   We observed in Exxon that the Rooker-Feldman doctrine
had been construed by some federal courts “to extend far
beyond the contours of the Rooker and Feldman cases.”
Id., at 283. Emphasizing “the narrow ground” occupied by
the doctrine, id., at 284, we clarified in Exxon that Rooker-
Feldman “is confined to cases of the kind from which the
doctrine acquired its name: cases brought by state-court
losers . . . inviting district court review and rejection of
[the state court’s] judgments.” Ibid.
   Skinner’s litigation, in light of Exxon, encounters no
Rooker-Feldman shoal. “If a federal plaintiff ‘present[s]
[an] independent claim,’ ” it is not an impediment to the
exercise of federal jurisdiction that the “same or a related
question” was earlier aired between the parties in state
court. id., at 292–293 (quoting GASH Assocs. v. Rosemont,
995 F. 2d 726, 728 (CA7 1993); first alteration in original);
see In re Smith, 349 Fed. Appx. 12, 18 (CA6 2009) (Sutton,
J., concurring in part and dissenting in part) (a defen­
dant’s federal challenge to the adequacy of state-law pro­
cedures for postconviction DNA testing is not within the
——————
  9 The judgment assailed in Feldman was rendered by the District of

Columbia Court of Appeals, equivalent for this purpose to a state’s
highest court.
10                      SKINNER v. SWITZER

                          Opinion of the Court

“limited grasp” of Rooker-Feldman).
   As earlier noted, see supra, at 7–8, Skinner does not
challenge the adverse CCA decisions themselves; instead,
he targets as unconstitutional the Texas statute they
authoritatively construed. As the Court explained in
Feldman, 460 U. S., at 487, and reiterated in Exxon, 544
U. S., at 286, a state-court decision is not reviewable by
lower federal courts, but a statute or rule governing the
decision may be challenged in a federal action.10 Skinner’s
federal case falls within the latter category. There was,
therefore, no lack of subject-matter jurisdiction over Skin­
ner’s federal suit.11
                             C
   When may a state prisoner, complaining of unconstitu­
tional state action, pursue a civil rights claim under
§1983, and when is habeas corpus the prisoner’s sole
remedy? This Court has several times considered that
question. Pathmarking here is Heck v. Humphrey, 512
U. S. 477 (1994). Plaintiff in that litigation was a state
prisoner serving time for manslaughter. He brought a
§1983 action for damages, alleging that he had been
unlawfully investigated, arrested, tried, and convicted.
Although the complaint in Heck sought monetary damages
only, not release from confinement, we ruled that the
plaintiff could not proceed under §1983. Any award in his
favor, we observed, would “necessarily imply” the invalid­
——————
  10 The Court further observed in Exxon Mobil Corp. v. Saudi Basic

Industries Corp., 544 U. S. 280, 292–293 (2005), that “[w]hen there is
parallel state and federal litigation,” state preclusion law may become
decisive, but “[p]reclusion . . . is not a jurisdictional matter.”
  11 Switzer asserts that Skinner could have raised his federal claim in

the Article 64 proceeding. See Tr. of Oral Arg. 48. Even if that were so,
“Rooker-Feldman is not simply preclusion by another name,” Lance v.
Dennis, 546 U. S. 459, 466 (2006) (per curiam), and questions of preclu­
sion unresolved below are “best left for full airing and decision on
remand,” id., at 467 (GINSBURG, J., concurring).
                      Cite as: 562 U. S. ____ (2011)                    11

                          Opinion of the Court

ity of his conviction. See id., at 487. When “a judgment in
favor of the plaintiff would necessarily imply the invalidity
of his conviction or sentence,” the Court held, §1983 is not
an available remedy. Ibid. “But if . . . the plaintiff’s ac­
tion, even if successful, will not demonstrate the invalidity
of [his conviction or sentence], the [§1983] action should be
allowed to proceed . . . .” Ibid.
   We summarized the relevant case law most recently in
Wilkinson v. Dotson, 544 U. S. 74 (2005). That case in­
volved prisoners who challenged the constitutionality of
administrative decisions denying them parole eligibility.
They could proceed under §1983, the Court held, for they
sought no “injunction ordering . . . immediate or speedier
release into the community,” id., at 82, and “a favorable
judgment [would] not ‘necessarily imply the invalidity of
[their] conviction[s] or sentence[s],’ ” ibid. (quoting Heck,
512 U. S., at 487; first alteration added).
   Measured against our prior holdings, Skinner has prop­
erly invoked §1983. Success in his suit for DNA testing
would not “necessarily imply” the invalidity of his convic­
tion. While test results might prove exculpatory, that
outcome is hardly inevitable; as earlier observed, see
supra, at 2, results might prove inconclusive or they might
further incriminate Skinner. See Nelson v. Campbell, 541
U. S. 637, 647 (2004) (“[W]e were careful in Heck to stress
the importance of the term ‘necessarily.’ ”).12
   Respondent Switzer nevertheless argues, in line with
Fifth Circuit precedent, see Kutzner, 303 F. 3d, at 341,
that Skinner’s request for DNA testing must be pursued, if
at all, in an application for habeas corpus, not in a §1983
action. The dissent echoes Switzer’s argument. See post,
at 3. Although Skinner’s immediate plea is simply for an
——————
  12 The dissent would muddle the clear line Heck and Dotson drew, and

instead would instruct district courts to resort to “first principles” each
time a state prisoner files a §1983 claim in federal court. Post, at 2, 7.
12                       SKINNER v. SWITZER

                           Opinion of the Court

order requiring DNA testing, his ultimate aim, Switzer
urges, is to use the test results as a platform for attacking
his conviction. It suffices to point out that Switzer has
found no case, nor has the dissent, in which the Court has
recognized habeas as the sole remedy, or even an available
one, where the relief sought would “neither terminat[e]
custody, accelerat[e] the future date of release from cus­
tody, nor reduc[e] the level of custody.” Dotson, 544 U. S.,
at 86 (SCALIA, J., concurring).
   Respondent Switzer and her amici forecast that a “vast
expansion of federal jurisdiction . . . would ensue” were we
to hold that Skinner’s complaint can be initiated under
§1983. See Brief for National District Attorneys Associa­
tion as Amicus Curiae 8. In particular, they predict a
proliferation of federal civil actions “seeking postconviction
discovery of evidence [and] other relief inescapably associ­
ated with the central questions of guilt or punishment.”
Id., at 6. These fears, shared by the dissent, post, at 6, are
unwarranted.13
   In the Circuits that currently allow §1983 claims for
DNA testing, see supra, at 1, no evidence tendered by
Switzer shows any litigation flood or even rainfall. The

——————
  13 Unlike the parole determinations at issue in Wilkinson v. Dotson,

544 U. S. 74 (2005), Switzer urges, claims like Skinner’s require inquiry
into the State’s proof at trial and therefore lie at “the core of the crimi­
nal proceeding itself.” Tr. of Oral 41; see id., at 33–34. Dotson de­
clared, however, in no uncertain terms, that when a prisoner’s claim
would not “necessarily spell speedier release,” that claim does not lie at
“the core of habeas corpus,” and may be brought, if at all, under §1983.
544 U. S., at 82 (majority opinion) (internal quotation marks omitted);
see id., at 85–86 (SCALIA, J., concurring). Whatever might be said of
Switzer’s argument were we to recast our doctrine, Switzer’s position
cannot be reconciled with the line our precedent currently draws. Nor
can the dissent’s advocacy of a “retur[n] to first principles.” Post, at 7.
Given the importance of providing clear guidance to the lower courts,
“we again see no reason for moving the line our cases draw.” Dotson,
544 U. S., at 84.
                 Cite as: 562 U. S. ____ (2011)           13

                     Opinion of the Court

projected toll on federal courts is all the more implausible
regarding DNA testing claims, for Osborne has rejected
substantive due process as a basis for such claims. See
supra, at 2.
   More generally, in the Prison Litigation Reform Act of
1995 (PLRA), 110 Stat. 1321–66, Congress has placed a
series of controls on prisoner suits, constraints designed to
prevent sportive filings in federal court. See, e.g., PLRA
§803(d) (adding 42 U. S. C. §1997e to create new proce­
dures and penalties for prisoner lawsuits under §1983);
PLRA §804(a)(3) (adding 28 U. S. C. §1915(b)(1) to require
any prisoner proceeding in forma pauperis to pay the full
filing fee out of a percentage of his prison trust account);
PLRA §804(c)(3) (adding 28 U. S. C. §1915(f) to require
prisoners to pay the full amount of any cost assessed
against them out of their prison trust account); PLRA
§804(d) (adding 28 U. S. C. §1915(g) to revoke, with lim­
ited exception, in forma pauperis privileges for any pris­
oner who has filed three or more lawsuits that fail to state
a claim, or are malicious or frivolous). See also Crawford-
El v. Britton, 523 U. S. 574, 596–597 (1998) (PLRA aims to
“discourage prisoners from filing claims that are unlikely
to succeed,” and statistics suggest that the Act is “having
its intended effect”).
   Nor do we see any cause for concern that today’s ruling
will spill over to claims relying on Brady v. Maryland, 373
U. S. 83 (1963); indeed, Switzer makes no such assertion.
Brady announced a constitutional requirement addressed
first and foremost to the prosecution’s conduct pretrial.
Brady proscribes withholding evidence “favorable to an
accused” and “material to [his] guilt or to punishment.”
Cone v. Bell, 556 U. S. ___, ___ (2009) (slip op., at 1). To
establish that a Brady violation undermines a conviction,
a convicted defendant must make each of three showings:
(1) the evidence at issue is “favorable to the accused,
either because it is exculpatory, or because it is impeach­
14                  SKINNER v. SWITZER

                     Opinion of the Court

ing”; (2) the State suppressed the evidence, “either will­
fully or inadvertently”; and (3) “prejudice . . . ensued.”
Strickler v. Greene, 527 U. S. 263, 281–282 (1999); see
Banks v. Dretke, 540 U. S. 668, 691 (2004).
   Unlike DNA testing, which may yield exculpatory,
incriminating, or inconclusive results, a Brady claim,
when successful postconviction, necessarily yields evi­
dence undermining a conviction: Brady evidence is, by
definition, always favorable to the defendant and material
to his guilt or punishment. See Strickler, 527 U. S., at
296. And parties asserting Brady violations postconvic­
tion generally do seek a judgment qualifying them for
“immediate or speedier release” from imprisonment. See
Dotson, 544 U. S., at 82. Accordingly, Brady claims have
ranked within the traditional core of habeas corpus and
outside the province of §1983. See Heck, 512 U. S., at
479, 490 (claim that prosecutors and an investigator had
“ ‘knowingly destroyed’ evidence ‘which was exculpatory in
nature and could have proved [petitioner’s] innocence’ ”
cannot be maintained under §1983); Amaker v. Weiner,
179 F. 3d 48, 51 (CA2 1999) (“claim [that] sounds under
Brady v. Maryland . . . does indeed call into question the
validity of [the] conviction”); Beck v. Muskogee Police
Dept., 195 F. 3d 553, 560 (CA10 1999) (same).
                              III
   Finally, Switzer presents several reasons why Skinner’s
complaint should fail for lack of merit. Those arguments,
unaddressed by the courts below, are ripe for considera­
tion on remand. “[M]indful that we are a court of review,
not of first view,” Cutter v. Wilkinson, 544 U. S. 709, 718,
n. 7 (2005), we confine this opinion to the matter on which
we granted certiorari and express no opinion on the ulti­
mate disposition of Skinner’s federal action.
                 Cite as: 562 U. S. ____ (2011)          15

                     Opinion of the Court

                       *    *     *
  For the reasons stated, the judgment of the Court of
Appeals for the Fifth Circuit is reversed, and the case is
remanded for further proceedings consistent with this
opinion.
                                           It is so ordered.
                     Cite as: 562 U. S. ____ (2011)                    1

                         THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                              _________________

                              No. 09–9000
                              _________________


       HENRY W. SKINNER, PETITIONER v. LYNN
       SWITZER, DISTRICT ATTORNEY FOR THE
         31ST JUDICIAL DISTRICT OF TEXAS
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

            APPEALS FOR THE FIFTH CIRCUIT

                            [March 7, 2011] 


  JUSTICE THOMAS, with whom JUSTICE KENNEDY and
JUSTICE ALITO join, dissenting.
  The Court holds that Skinner may bring under 42
U. S. C. §1983 his “procedural due process” claim challeng
ing “Texas’ postconviction DNA statute.” Ante, at 8. I
disagree.1 I accept the majority’s characterization of the
issue here as the question left open in District Attorney’s
Office for Third Judicial Dist. v. Osborne, 557 U. S. ___
(2009), ante, at 1, where a prisoner challenged the consti
tutional adequacy of the access to DNA evidence provided
by Alaska’s “general postconviction relief statute,” 557
U. S., at ___ (slip op., at 10). Like Osborne, Skinner seeks
to challenge state collateral review procedures.2 I would
——————
  1 I adopt the majority’s view that Skinner has alleged a violation of

procedural due process despite the fact that his complaint is more
naturally read as alleging a violation of substantive due process. I also
ignore the questionable premise that the requested relief—DNA test
ing—would be available in a procedural due process challenge. Com
pare Wilkinson v. Dotson, 544 U. S. 74, 77 (2005) (seeking “a new parole
hearing conducted under constitutionally proper procedures”), with
Osborne, 557 U. S., at ___, n. 1 (ALITO, J., concurring) (slip op., at 4,
n. 1) (distinguishing Dotson because Osborne sought “ ‘exculpatory’
evidence”).
  2 Skinner challenges Texas’ Article 64, Tex. Code Crim. Proc. Ann.,

Art. 64.01 et seq. (Vernon 2006 and Supp. 2010), which provides for
2                        SKINNER v. SWITZER

                         THOMAS, J., dissenting

now hold that these claims are not cognizable under
§1983.
                               I
  The Court has recognized that §1983 does not reach to
the full extent of its “broad language.” Preiser v. Rodri
guez, 411 U. S. 475, 489 (1973); see, e.g., Heck v. Hum
phrey, 512 U. S. 477, 485 (1994) (§1983 should not “expand
opportunities for collateral attack”). But this Court has
never purported to fully circumscribe the boundaries of
§1983. Cf. id., at 482. Rather, we have evaluated each
claim as it has come before us, reasoning from first princi
ples and our prior decisions.
  In Preiser v. Rodriguez, the Court began with the undis
puted proposition that a state prisoner may not use §1983
to “challeng[e] his underlying conviction and sentence on
federal constitutional grounds.” 411 U. S., at 489. This
included attacks on the trial procedures. See id., at 486
(“den[ial] [of] constitutional rights at trial”). From there,
the Court reasoned that “immediate release from [physi

——————
postconviction discovery of DNA evidence that can then be used in a
state habeas proceeding to challenge the validity of a conviction. See
Ard v. State, 191 S. W. 3d 342, 344 (Tex. App. 2006). Article 64 does
not itself “provide a vehicle for obtaining relief,” Ex parte Tuley, 109
S. W. 3d 388, 391 (Tex. Crim. App. 2002), but rather is by design and
by nature part of Texas’ collateral review procedures. See Reply Brief
for Petitioner 8 (“Because [Article 64] does not give the convicting court
authority to overturn a conviction, the prisoner still must bring a
habeas proceeding to challenge the conviction”).
  Although Article 64 is, for the purposes of Skinner’s due process chal
lenge, part of the state collateral review process, I do not suggest that a
motion under Article 64 is an “application for . . . collateral review”
under 28 U. S. C. §2244(d)(2). See Wall v. Kholi, post, at 10, n. 4
(noting that an application for review must “provide a state court with
authority to order relief from a judgment”). Texas has divided postcon
viction discovery of DNA evidence and the application for state habeas
into separate proceedings, but both remain parts of the State’s collat
eral review process.
                 Cite as: 562 U. S. ____ (2011)           3

                    THOMAS, J., dissenting

cal] confinement or the shortening of its duration” also
cannot be sought under §1983. Id., at 489; see also Wolff
v. McDonnell, 418 U. S. 539 (1974) (refusing to allow a
§1983 suit for restoration of good-time credits); Edwards v.
Balisok, 520 U. S. 641 (1997) (refusing to allow a §1983
procedural challenge to the process used to revoke good
time credits). Then, in Heck v. Humphrey, we addressed
§1983 actions seeking damages. 512 U. S., at 483. De
termining that such actions were not covered by Preiser,
we returned to “the hoary principle that civil tort actions
are not appropriate vehicles for challenging the validity of
outstanding criminal judgments,” 512 U. S., at 486, and
concluded that a complaint must be dismissed where “a
judgment in favor of the plaintiff would necessarily imply
the invalidity of his conviction or sentence,” id., at 487.
Most recently, in Wilkinson v. Dotson, 544 U. S. 74, 82
(2005), we applied the principles from these prior decisions
and found cognizable under §1983 a claim that sought to
“render invalid the state procedures used to deny parole
eligibility . . . and parole suitability.”
                             II
   We have not previously addressed whether due process
challenges to state collateral review procedures may be
brought under §1983, and I would hold that they may not.
Challenges to all state procedures for reviewing the valid
ity of a conviction should be treated the same as chal
lenges to state trial procedures, which we have already
recognized may not be brought under §1983. Moreover,
allowing such challenges under §1983 would undermine
Congress’ strict limitations on federal review of state
habeas decisions. If cognizable at all, Skinner’s claim
sounds in habeas corpus.
   First, for the purposes of the Due Process Clause, the
process of law for the deprivation of liberty comprises all
procedures—including collateral review procedures—that
4                   SKINNER v. SWITZER

                     THOMAS, J., dissenting

establish and review the validity of a conviction. This has
long been recognized for direct appellate review:
    “And while the Fourteenth Amendment does not re
    quire that a State shall provide for an appellate re
    view in criminal cases, it is perfectly obvious that
    where such an appeal is provided for, and the prisoner
    has had the benefit of it, the proceedings in the appel
    late tribunal are to be regarded as part of the process
    of law under which he is held in custody by the State,
    and to be considered in determining any question of
    alleged deprivation of his life or liberty contrary to the
    Fourteenth Amendment.” Frank v. Mangum, 237
    U. S. 309, 327 (1915) (citations omitted).
Similarly, although a State is not required to provide
procedures for postconviction review, it seems clear that
when state collateral review procedures are provided for,
they too are part of the “process of law under which [a
prisoner] is held in custody by the State.” Ibid. As this
Court has explained, when considering whether the State
has provided all the process that is due in depriving an
individual of life, liberty, or property, we must look at both
pre- and post-deprivation process. See Cleveland Bd. of
Ed. v. Loudermill, 470 U. S. 532, 547, n. 12 (1985) (“[T]he
existence of post-termination procedures is relevant to the
necessary scope of pretermination procedures”); see also
National Private Truck Council, Inc. v. Oklahoma Tax
Comm’n, 515 U. S. 582, 587 (1995); Mathews v. Eldridge,
424 U. S. 319, 349 (1976). There is no principled reason
this Court should refuse to allow §1983 suits to challenge
part of this process—the trial proceedings—but bless the
use of §1983 to challenge other parts.
  Collateral review procedures are, of course, “not part of
the criminal proceeding itself.” Pennsylvania v. Finley,
481 U. S. 551, 557 (1987). But like trial and direct appel
late procedures, they concern the validity of the conviction.
                 Cite as: 562 U. S. ____ (2011)            5

                    THOMAS, J., dissenting

Trial procedures are used to initially convict a prisoner;
appellate procedures review the validity of that conviction
before it becomes final; and collateral review procedures
permit challenge to the conviction after it is final. For
purposes of deciding which claims fall within the bounds
of §1983, I think it makes sense to treat similarly all
constitutional challenges to procedures concerning the
validity of a conviction. See Heck, supra, at 491 (THOMAS,
J., concurring) (“[I]t is proper for the Court to devise
limitations aimed at ameliorating the conflict [between
habeas and §1983], provided that it does so in a principled
fashion”).
   Second, “principles of federalism and comity [are] at
stake” when federal courts review state collateral review
procedures, just as when they review state trial proce
dures. Osborne, 557 U. S., at ___ (ALITO, J., concurring)
(slip op., at 2). An attack in federal court on any “state
judicial action” concerning a state conviction must proceed
with “proper respect for state functions,” because the
federal courts are being asked to “tr[y] the regularity of
proceedings had in courts of coordinate jurisdiction.”
Preiser, 411 U. S., at 491 (internal quotation marks and
emphasis omitted).
   Because of these concerns for federal-state comity,
Congress has strictly limited the procedures for federal
habeas challenges to state convictions and state habeas
decisions. Congress requires that before a state prisoner
may seek relief in federal court, he must “exhaus[t] the
remedies available in the courts of the State.” 28 U. S. C.
§2254(b)(1)(A). And state habeas determinations receive
significant deference in subsequent federal habeas pro
ceedings. §2254(d). These requirements ensure that the
state courts have the first opportunity to correct any error
with a state conviction and that their rulings receive due
respect in subsequent federal challenges.
   By bringing a procedural challenge under §1983, Skin
6                       SKINNER v. SWITZER

                        THOMAS, J., dissenting

ner undermines these restrictions. For example, Skinner
has never presented his current challenge to Texas’ proce
dures for postconviction relief to the Texas courts. Allow
ing Skinner to artfully plead an attack on state habeas
procedures instead of an attack on state habeas results
undercuts the restrictions Congress and this Court have
placed on federal review of state convictions. See Osborne,
supra, at ___ (ALITO, J., concurring) (slip op., at 3). To
allege that the Texas courts erred in denying him relief on
collateral review, Skinner could only file a federal habeas
petition, with its accompanying procedural restrictions
and deferential review. But a successful challenge to
Texas’ collateral review procedures under §1983 would
impeach the result of collateral review without complying
with any of the restrictions for relief in federal habeas.
  The majority contends that its decision will not “spill
over to claims relying on Brady v. Maryland, 373 U. S. 83
(1963).” Ante, at 13; but cf. Osborne, supra, at ___–___
(ALITO, J., concurring) (slip op., at 3–5). In truth, the
majority provides a roadmap for any unsuccessful state
habeas petitioner to relitigate his claim under §1983: After
state habeas is denied, file a §1983 suit challenging the
state habeas process rather than the result. What pris
oner would not avail himself of this additional bite at the
apple?3


——————
  3 Nor is there any reason to believe that the Court’s holding will be

cabined to collateral review procedures. The Court does not discuss
whether a State’s direct review process may be subject to challenge
under §1983, but it suggests no principled distinction between direct
and collateral review. This risks transforming §1983 into a vehicle for
direct criminal appeals. Cf. Heck v. Humphrey, 512 U. S. 477, 486
(1994). Just as any unsuccessful state habeas petitioner will now resort
to §1983 and challenge state collateral review procedures, so, too, will
unsuccessful appellants turn to §1983 to challenge the state appellate
procedures.
                    Cite as: 562 U. S. ____ (2011) 
               7

                       THOMAS, J., dissenting


                              III 

   The majority relies on Dotson to reach its conclusion. In
that case, the plaintiffs alleged due process violations in
state parole adjudications and sought injunctive relief and
“a new parole hearing conducted under constitutionally
proper procedures.” 544 U. S., at 77. We found the claims
cognizable under §1983.
   Dotson does not control this case. Unlike state collateral
review, parole does not evaluate the validity of the under
lying state conviction or sentence. Collateral review per
mits prisoners to “attack their final convictions.” Osborne,
supra, at ___ (ALITO, J., concurring) (slip op., at 2). In
contrast, parole may provide release, but whether or not a
prisoner is paroled in no way relates to the validity of the
underlying conviction or sentence. Whatever the correct
ness of Dotson, parole procedures do not review the valid
ity of a conviction or sentence. For that reason, permitting
review of parole procedures does not similarly risk trans
forming §1983 into a vehicle for “challenging the validity
of outstanding criminal judgments.” Heck, 512 U. S., at
486.
   Contrary to the majority’s contention, Dotson did not
reduce the question whether a claim is cognizable under
§1983 to a single inquiry into whether the prisoner’s claim
would “necessarily spell speedier release.” See ante, at 11,
12, n. 12 (internal quotation marks omitted).4 As we
recognized in Heck, evaluating the boundaries of §1983 is
not a narrow, mechanical inquiry. Even when the relief
sought was not “speedier release,” we inquired further
and returned to first principles to determine that the chal
——————
  4 Because parole procedures are unrelated to the validity of a con

viction, a “necessarily spell speedier release” test may sufficiently
summarize the analysis of §1983 challenges to parole procedures. But
“necessarily spell speedier release” cannot be the only limit when a
prisoner challenges procedures used to review the validity of the
underlying conviction.
8                      SKINNER v. SWITZER

                        THOMAS, J., dissenting

lenge in that case was not cognizable under §1983.5 See
512 U. S., at 486. Dotson does not suggest that the Heck
approach, which I would continue to follow here, was
incorrect.
                         *    *    *
   This Court has struggled to limit §1983 and prevent it
from intruding into the boundaries of habeas corpus. In
crafting these limits, we have recognized that suits seek
ing “immediate or speedier release” from confinement fall
outside its scope. Dotson, supra, at 82. We found another
limit when faced with a civil action in which “a judgment
in favor of the plaintiff would necessarily imply the inva
lidity of his conviction or sentence.” Heck, supra, at 487.
This case calls for yet another: due process challenges to
state procedures used to review the validity of a conviction
or sentence. Under that rule, Skinner’s claim is not cogni
zable under §1983, and the judgment of the Court of Ap
peals should be affirmed. I respectfully dissent.




——————
  5 As respondent argued, our existing formulations are not “the end of

the test.” Tr. of Oral Arg. 32–33.